USDC IN/ND case 3:20-cv-00172-RLM-MGG document 28 filed 01/25/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTHONY CROSS,

             Plaintiff,

                   v.                    CAUSE NO. 3:20-CV-172-RLM-MGG

 MCCORMICK, et al.,

             Defendants.

                               OPINION AND ORDER

      The court granted Anthony Cross, a prisoner without a lawyer, leave to

proceed on a claim against Sgt. Thompson, Sgt. Tustison, Lt. Redden, Officer

Wilson, and Officer Anderson for using excessive force against him on January

24, 2020, in violation of the Eighth Amendment. He was also granted leave to

proceed against Lt. Drapper, Lt. Moon, and Lt. McCormick for using excessive

force against him by spraying him with mace sometime between January 24,

2020, and February 2, 2020, in violation of the Eighth Amendment. The

defendants filed this motion for summary judgment arguing that Mr. Cross failed

to exhaust his administrative remedies. Mr. Cross didn’t file a response,

although he was warned of the consequences of failing to respond. ECF 26.

      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The court
USDC IN/ND case 3:20-cv-00172-RLM-MGG document 28 filed 01/25/21 page 2 of 3


must construe all facts in the light most favorable to the non-moving party and

draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003).

      Prisoners are prohibited from bringing an action in federal court with

respect to prison conditions “until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district

court lacks discretion to resolve the claim on the merits, even if the prisoner

exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). Our court of appeals has taken a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006). “To exhaust remedies, a prisoner must file complaints and appeals

in the place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust

state remedies.” Id. at 1024. Failure to exhaust is an affirmative defense on which

the defendant bears the burden of proof. Dole v. Chandler, 438 F.3d at 809.

      The Indiana Department of Correction grievance policy in effect during the

relevant time consisted of multiple steps: an informal complaint, a formal

complaint, a formal appeal to the warden or his designee, and a formal appeal to

the department grievance manager. According to the IDOC’s grievance records,

Mr. Cross didn’t submit a formal grievance. Mr. Cross has offered no evidence to

the contrary. The undisputed evidence shows that Mr. Cross initiated this



                                        2
USDC IN/ND case 3:20-cv-00172-RLM-MGG document 28 filed 01/25/21 page 3 of 3


lawsuit without exhausting his administrative remedies. There is no evidence

that the grievance process was made unavailable to him. Therefore, the court

must grant the defendants’ summary judgment motion.

      For these reasons, the court GRANTS the defendants’ motion for summary

judgment. ECF 24. This case is DISMISSED without prejudice pursuant to 42

U.S.C. 1997(e)(a).

SO ORDERED on January 25, 2021
                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     3
